Citation Nr: 0516803	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  03-19 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, 
to include as a residual of herbicide exposure in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from October 
1968 to October 1988.  This matter comes properly before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision the Department of Veterans Affairs (VA) Regional 
office in Detroit, Michigan (RO).


FINDINGS OF FACT

1.  The veteran has current diagnoses of non-Hodgkin's 
lymphoma.  

2.  The veteran did not have active military service in the 
Republic of Vietnam within the meaning of the controlling 
regulations.

3.  Non-Hodgkin's lymphoma was not shown in service or within 
a year subsequent to service discharge, and is not shown to 
be related to the veteran's military service or to any 
incident therein. 


CONCLUSION OF LAW

Non-Hodgkin's lymphoma was not incurred in, or aggravated by, 
active military service, and may not be presumed to have been 
so incurred, to include as a result of exposure to herbicides 
during service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1113, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to his claim for service connection in a 
letter dated November 2001.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all available relevant 
records related to the veteran's claim.  The RO requested 
that National Personnel Records Center (NPRC) verify if the 
veteran was in the Republic of Vietnam.  In January 2002, 
NPRC sent the veteran's personnel records which showed no 
service in Vietnam.  Thereafter, in a statement dated in 
January 2003, the veteran stated that his military finance 
records from August 1969 to August 1970 would establish that 
he was in Vietnam.  He stated that he had requested these 
records from NPRC and the Defense Finance and Accounting 
Service.  Thereafter, the RO requested dates and duty 
stations for Vietnam service, as well as the veteran's 
finance records from August 1969 to August 1970 from NPRC.  
NPRC responded in June 2003, that there was no evidence in 
the veteran's file to substantiate any service in the 
Republic of Vietnam.  In correspondence to the veteran dated 
in May 2004, NPRC noted that they had forwarded his request 
for his finance records to the Defense Finance and Accounting 
Service.  The veteran indicated in correspondence to his 
representative in May 2005, that he had not heard from the 
Defense Finance and Accounting Service and had made several 
attempts to contact them by phone, but that had proved 
"fruitless."  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the veteran has not been provided a VA examination in order 
to determine whether he has non-Hodgkin's lymphoma that is 
related to his military service.  Nevertheless, none is 
required.  The Board notes that such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  (1) competent evidence of 
diagnosed disability or symptoms of disability, (2) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  In this case, there is 
no medical evidence of record showing that the veteran had 
non-Hodgkin's lymphoma in service or that this disorder may 
be related to any event in service.  Additionally, there is 
no outstanding evidence to be obtained, either by VA or the 
appellant.  Consequently, the Board finds that VA did not 
have a duty to assist that was unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

The veteran claims entitlement to service connection non-
Hodgkin's lymphoma as a residual of exposure to herbicides 
(Agent Orange) during service.  He asserts that he was 
exposed to Agent Orange during service when he had single day 
layovers in Vietnam while traveling to and from duty in 
Thailand.  He asserts that as a result of this exposure he 
developed non-Hodgkin's lymphoma.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the 
case of malignant tumors, cancer, service connection may be 
granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulations provide that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 C.F.R. § 3.309(e)(emphasis added). 

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).

VA regulations define that "service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam."  38 C.F.R. 
§ 3.307 (a)(6)(iii) (emphasis added).

The veteran's service medical records do not reveal a 
diagnosis of non-Hodgkin's lymphoma during military service.  
In March 1988, separation examination of the veteran was 
conducted.  The only abnormality noted on examination was low 
results on pulmonary function testing.  VA and private 
medical records dated in 2000 and 2001 reveal that the 
veteran was diagnosed with non-Hodgkin's lymphoma.  

Non-Hodgkin's lymphoma is one of the diseases specified at 
38 C.F.R. § 3.309(e) for which presumptive service connection 
on the basis of Agent Orange exposure is warranted.  However, 
the deficiency with the veteran's claim is that he is not 
presumed to have been exposed to Agent Orange during service.  

The evidence of record establishes that the veteran retired 
after serving twenty years in the Air Force.  Service 
department records confirm that the veteran served in 
Thailand from August 1969 to August 1970 and that because of 
this service, he was awarded the Vietnam Service Medal.  The 
veteran specifically claims that, when he traveled to duty in 
Thailand in August 1969, his flight stopped in Vietnam and he 
had a one-night layover.  He claims that the same thing 
happened on his travel home from Thailand in August 1970.  In 
May 2005, the veteran's wife submitted a statement which said 
that she received a long distance phone call from the veteran 
when he was in Vietnam in August 1969.  However, the 
objective evidence of record does not substantiate that the 
veteran ever served in Vietnam or had visitation to Vietnam. 

The veteran further asserts that he was exposed to Agent 
Orange during service in Korea.  The veteran's service 
records reveal that he served in Korea from November 1975 to 
November 1976.  While the Defense Department has acknowledged 
that Agent Orange was used in limited applications in Korea, 
it was used in the 1960s, well before the veteran served in 
Korea.  

The preponderance of the evidence is against the veteran's 
claim.  The veteran has non-Hodgkin's lymphoma, which is one 
of the presumptive diseases for which service connection on 
the basis of Agent Orange exposure is warranted.  However, 
the veteran has not met the regulatory presumption of active 
service in the Republic of Vietnam during the Vietnam era.  
The preponderance of the evidence reveals that the veteran 
served in Thailand and that he did not have any service in 
the Republic of Vietnam.  Therefore, he is not be presumed to 
have been exposed to Agent Orange during service.  With no 
such exposure service connection on a presumptive basis under 
38 C.F.R. § 3.309(e) cannot be granted.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The United States Court of Appeals for 
Veterans Claims (Court) has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

In the present case, the medical evidence of record reveals a 
current diagnosis of non-Hodgkin's lymphoma.  However, there 
is no evidence of non-Hodgkin's lymphoma in military service 
and no competent medical evidence which in any way links the 
veteran's current non-Hodgkin's lymphoma to his active 
military service, nor was it shown within one year after 
service separation.  Accordingly, service connection for non-
Hodgkin's lymphoma is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Service connection for non-Hodgkin's lymphoma of the right 
tonsil is denied.


	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


